Dismissed and Memorandum Opinion filed March 26, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00097-CV

                   ANTONIO BERMUDEZ, JR., Appellant
                                        V.
                          JUANA ZAPATA, Appellee

                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-57232

              MEMORANDUM                         OPINION
      On January 28, 2015, appellant, an inmate appearing pro se, filed a notice of
appeal from an order signed November 7, 2014, denying his motion to proceed in
forma pauperis in the court below. The Harris County District Clerk’s office
advised this court that no final judgment has been signed by the trial court. We
lack jurisdiction over an appeal from the denial of indigence before a final
judgment is signed. See Kossie v. Smith, No. 01-08-00065-CV, 2009 WL 618465,
at *1 (Tex. App.—Houston [1st Dist.] Mar. 9, 2009, no pet.) (mem. op.); Kilsby v.
Mid–Century Ins. Co., No. 14–07–00981–CV, 2008 WL 889428 (Tex. App.—
Houston [14th Dist.] Apr. 3, 2008, no pet.) (mem.op.).

      In addition, appellant has not complied with section 14.004 of the Texas
Civil Practice and Remedies Code, which governs inmate litigation. See Douglas v.
Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet)
(citing Tex. Civ. Prac. & Rem. Code Ann. § 14.004 (West 2013)). An appeal must
be dismissed when an inmate claiming indigence has not complied with section
14.004. Id. at 341.

      Because it appeared that this court lacks jurisdiction over this appeal, the
court notified appellant that the appeal would be dismissed unless appellant filed a
response demonstrating that this court has jurisdiction over the appeal and that he
has complied with the requirements of section 14.004 of the Texas Civil Practice
and Remedies Code. See Tex. R. App. P. 42.3. To date, more than thirty days have
passed and appellant has filed no response to this court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                          2